In a proceeding to invalidate a petition designating June Visconti as a candidate in a primary election to be held on September 9, 1997, for the nomination of the Republican Party as its candidate for the public office of Member of the Council, Town of Wappinger, Fourth Ward, the appeal is from a judgment of the Supreme Court, Dutchess County (Bernhard, J.), dated August 1, 1997, which granted the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly invalidated June Visconti’s designating petition, as she failed to number the pages of the petition, as required by statute (see, Election Law § 6-134 [2]; Matter of Braxton v Mahoney, 63 NY2d 691; Matter of Holster v Matthews, 185 AD2d 959). On this record, it cannot be said that there was “substantial compliance” with the numbering requirement (see, Election Law § 6-134 [10]).
Visconti’s remaining arguments, including the one relating to the standing of the petitioner Joseph P. Paoloni, are without merit. O’Brien, J. P., Santucci, Joy, Friedmann and Florio, JJ., concur.